                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LISA MARIE SMITH ,                                              CIVIL ACTION
               Plaintiff,

              v.

KELLY SERVICES, INC, and THE                                    NO. 17-3600
SCHOOL DISTRICT OF
PHILADELPHIA,
               Defendants.

                                           ORDER

       AND NOW, this 25th day of January, 2019, upon consideration of Defendants’ motion

for summary judgment (ECF No. 72), Plaintiff’s response (ECF No. 77), and Defendants’ reply

thereto (ECF No. 79), IT IS ORDERED that:

       (1) The motion is GRANTED;

       (2) JUDGMENT IS ENTERED IN FAVOR of Defendants and AGAINST Plaintiff;

       (3) The Clerk of Court is directed to close this case.



                                                     BY THE COURT:


                                                     /s/ Wendy Beetlestone

                                                     _______________________________
                                                     WENDY BEETLESTONE, J.
